                             Case 2:21-mc-00887-DM Document 2 Filed 05/18/21 Page 1 of 2
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                        Eastern District
                                                         __________      of Louisiana
                                                                      District of __________

                    In the Matter of the Search of                        )
               (Briefly describe the property to be searched              )
                or identify the person by name and address)               )       Case No.   21-mc-887
      1) Samsung cellular phone, color-black, IMEI: 351767111373790;      )
      2) Motorola cellular phone, color-black, IMEI: 359113100584182;     )
      3) Samsung cellular phone, color-black IMEI: 352436110907854;
      4) Apple iPhone, color-black, IMEI: 356871112928456.                )

                                                 SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of            Louisiana
(identify the person or describe the property to be searched and give its location):

      1)Samsung cellular phone, color-black, IMEI: 351767111373790; 2) Motorola cellular phone, color-black, IMEI:
      359113100584182; 3) Samsung cellular phone, color-black IMEI: 352436110907854; 4) Apple iPhone, color-black,
      IMEI: 356871112928456.; located at FBI evidence control facility, 2901 Leon C. Simon, New Orleans, LA

      See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B




         YOU ARE COMMANDED to execute this warrant on or before                  May 17, 2021           (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Duty Magistrate                     .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          5/4/21
                             2/15/05                                                                Judge’s signature

City and state:                New Orleans, Louisiana                             KAREN WELLS ROBY, U.S. MAGISTRATE JUDGE
                                                                                                     Printed name and title
                            Case 2:21-mc-00887-DM Document 2 Filed 05/18/21 Page 2 of 2


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                                Return
Case No.:                                Date and time warrant executed:                             Copy of warrant and inventory left with:
   21-mc-887                                   57/,;; /t?- I               ;2j.7""                      F!5:J          -I/()
Inventory made in the presence 9i :
                     ()A              AAH),t~
Inventory of the property taken and name of any person( s) seized:



          /.             ((01'1(')          /3/11-       /"'1            C-t}/lf,-.A      .   .,.y       CO/lft",1J             of'          ~r/~
                  ,.f Ao...   <'/     1,IA E 1:              ")5"        <j 1 /1/      ~ 0/J..   Y V ) C.


         J.          I     ((J/lr,)       /;/(/-     /" 'l




         3.          I    ( OAf!)        P/v       ( 4'{         Go",f~.',.:"y C(l",~/'/J                        or         /A(/f(/r("/~
                                                                                                                                                  /


                 J       ,AAJ;1:        1.f~ /1 J Ido J¥'<f If).


         Lt.         /     ((}AC? )        (J v()               ((/""r     ~'~'Y              c.o/ll-t""h       07        5    A~   f   (if/l~




                     1/"E-1:               3   f). 'i"1(, 1/ () 907 f                r <.f.
                                                                             Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
 designated judge.



 Date:         ,f/f).-I> I
Sworn to before me, over the telephone, and signed                                         I                 Executing officer's signature

by me pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3),
on this 18th day of May, 2021.
                                                                                              ;t1~+y-)c'¥ ji,cA'                j,.J ,
                                                                                                                Printed name and title 7
                                                                                                                                                 F!3:t. 5A
